MEMORANDUM **
Daniel R. DeNardo appeals pro se the district court’s orders awarding attorney’s fees pursuant to 42 U.S.C. § 1988 and denying his motion for reconsideration of that order. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review for an abuse of discretion, Gates v. Deukmejian, 987 F.2d 1392, 1396 (9th Cir.1992), and we affirm.
The district court did not abuse its discretion by finding that DeNardo’s action, filed well beyond the statute of limitations period, was without foundation, frivolous, and unreasonable. See DeNardo v. Murphy, 781 F.2d 1345, 1347 (9th Cir.1986). The district court properly awarded attorney’s fees totaling $4,181 for 22.6 hours of work at the rate of $185 per hour. See Gates, 987 F.2d at 1397-98.
The district court properly denied the motion for reconsideration because it merely reargued matters which were the subject of the attorneys fees motion, and failed to demonstrate any error of fact or law. See Sch. Dist. No. 1J Multnomah County v. ACandS, Inc., 5 F.3d 1255, 1263 (9th Cir.1993).
We lack jurisdiction to address DeNardo’s contentions regarding the merits of the district court’s original entry of judgment because DeNardo failed to timely appeal the district court’s summary judgment and the district court’s order denying the motion for reconsideration of summary judgment.
We have considered DeNardo’s remaining contentions and conclude that they lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.